DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5, 8-15, 26-28, 30, 33-34, and 36-37) in the reply filed on July 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9, 14-15, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 15, 28, and 30, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the examiner interprets "and/or" as “or”.
Regarding claims 8-9 and 14-15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the examiner interprets " preferably" as “or”.
Regarding claim 30, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the examiner interprets " optionally " as “or”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, 11-12, 26, 33-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hongjin Fan et al. (US 20130115453 A1) in view of Guo-zheng Ma et al. (CN 105977461 A – machine translation provided in this Office Action). 
Regarding claim 1, Fan discloses core-shell nanoparticles (602, core-shell nanostructures [0076], [0130], and [0271]) comprising:
a porous metal oxide core (core is an elongate nanostructure comprising of a first pseudocapacitative material [0076]; first pseudocapacitative material comprises of a transition metal oxide [0081]; elongate nanostructure may be porous [0083]) of formula MyOx, wherein M defines at least one transition metal, y is an integer selected from 1 to 4, and x is an integer selected from 1 to 8, x and y being selected to achieve electroneutrality (first pseudocapacitative material may include cobalt oxide (e.g. CoO, Co3O4), nickel oxide (NiO), zinc oxide (ZnO), tin oxide (SnO2) or a combination thereof [0081]; pseudocapacitive materials for the nanostructures may include, but not limited to, cobalt oxide (e.g. CoO, Co3O4), manganese oxide (e.g. MnO2), nickel oxide (e.g. NiO) [0069]; all of which falls within the claimed formula); and
an outer shell surrounding the core (shell is a plurality of flake- or sheet-like nanostructures attached to the core structure and comprising of a second pseudocapacitative material [0076]), the outer shell comprising TiO2 (second pseudocapacitative material comprises of a transition metal oxide [0082]).
However, Fan does not teach elemental sulfur (S8) as an electrochemically active material, the elemental sulfur being incorporated into the pores of the metal oxide core.
Ma discloses cathode composite material for Li-S battery, wherein the composite material comprises of a core-shell structure with elemental sulfur fully diffused into the pores of porous titanium dioxide ([0022]-[0023], [0032], and [0038]), in order to improve strategies for binding S in conductive and porous matrix materials ([0004]). Ma further discloses cathode composites can delay the dissolution of polysulfides, enhance battery cycle performance, prolong battery cycle times and battery life ([0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to add elemental sulfur being incorporated into the pores of the metal oxide core of Fan, in order to enhance battery cycle performance of Li-S batteries as taught by Ma. 
Regarding claim 2, modified Fan further discloses the core-shell nanoparticles of claim 1, wherein M is Mn, Co, Ni, Zn or a combination thereof ([0069] & [0081]); y is an integer from 1 to 3; and x is an integer from 1 to 7 (first pseudocapacitative material may include cobalt oxide (e.g. CoO, Co3O4), nickel oxide (NiO), zinc oxide (ZnO), tin oxide (SnO2) or a combination thereof [0081]; pseudocapacitive materials for the nanostructures may include, but not limited to, cobalt oxide (e.g. CoO, Co3O4), manganese oxide (e.g. MnO2), nickel oxide (e.g. NiO) [0069]; all of which falls within the claimed range of y and x).
Regarding claim 3, modified Fan further discloses the core-shell nanoparticles of claim 2, wherein M is Mn ([0069]) or wherein MyOx is MnO ([0069]).
Regarding claim 5, modified Fan further discloses the core-shell nanoparticles of claim 1, wherein the metal oxide comprised in the core is in a crystalline form ([0130]-[0131] regarding crystalline core).
Regarding claim 8, modified Fan further discloses the core-shell nanoparticles of claim 1, does not specifically disclose wherein a M:Ti molar ratio is about 10:1 to about 0.5:1, or about 4:1 to about 0.7:1, or about 3:1 to about 0.7:1, and or about 2:1 to about 0.8:1.
Fan teaches nanosized transition metal oxides may achieve high specific capacitances and porous nanostructures may reduce ionic and electronic diffusion distance and provide large electrode/electrolyte contact areas ([0068]). Fan further teaches the hybrid electrodes of various embodiments may provide high specific capacitance without sacrificing rate capability and cycle life ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the metal ratio of core to shell of Fan within routine conditions, in order to optimize the cycle life as taught by Fan.  MPEP §2144.05.
Regarding claim 9, modified Fan further discloses the core-shell nanoparticles of claim 1, wherein an average size of the core nanoparticles is in a range of about 50 nm and about 100 nm ([0084] regarding diameter), and an average size of the shell nanoparticles is in range of about 10 nm and about 100 nm ([0087] regarding diameter), thus an average size of the core-shell nanoparticles is in a range of about 60 nm and about 200 nm (core nanoparticle range plus shell nanoparticle range equals core-shell nanoparticle range), which falls within the claimed range of core-shell nanoparticles from about 10 nm to about 500 nm, 
and an average thickness of the shell of the core-shell particle is in a range of about 1 nm and about 10 nm ([0088] regarding thickness), which falls within the claimed range of thickness of the shell of about 1 nm to about 50 nm.
Regarding claim 11, modified Fan further discloses a nanocomposite material (602 + top 610 of Fig. 6) comprising the core-shell nanoparticles as defined in claim 1 (602, core-shell nanostructure) and a first conductive nanomaterial (604, substrate e.g. stainless steel; [0271]).
Regarding claim 12, modified Fan further discloses the nanocomposite material of claim 11, wherein the core-shell nanoparticles (602) are supported on the first conductive material (604, substrate e.g. stainless steel; [0271]; Fig. 6).
Regarding claim 26, modified Fan further discloses an electrode material (606, cathode) comprising core-shell nanoparticles as defined in claim 1 (602, core-shell nanostructure; Fig. 6; [0271]) or a nanocomposite material (602 + top 610 of Fig. 6) comprising said core-shell nanoparticles (602, core-shell nanostructure) and a first conductive nanomaterial (604, substrate e.g. stainless steel; [0271]).
Regarding claim 33, modified Fan discloses a positive electrode (606, cathode) comprising the electrode material claim 26 on a current collector (602, nanostructures, on 604, substrate e.g. stainless steel; [0070], [0130], and [0271] regarding core-shell nanostructure on current collector).
Regarding claim 34, modified Fan discloses an electrochemical cell (600, pseudocapacitor cell) comprising the positive electrode as defined in claim 33 (606), a negative electrode (614, anode), and an electrolyte (bottom 610 of Fig. 6).
Regarding claim 36, modified Fan discloses an electrochemical cell (600, pseudocapacitor cell) as defined in claim 34, wherein Ma discloses a lithium sulfur battery comprising at least one electrochemical cell as defined in claim 34.
Regarding claim 37, modified Fan discloses the core-shell nanoparticles (602, core-shell nanostructure) as defined in claim 1 ([0038]-[0040]; [0271]), wherein Ma discloses a lithium sulfur battery comprising the core-shell nanoparticles as defined in claim 1 ([0038]-[0040]; [0271]) or a nanocomposite material (606, cathode) comprising said core-shell nanoparticles (602, core-shell nanostructure) and a first conductive nanomaterial (604, substrate e.g. stainless steel; [0271]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hongjin Fan et al. (US 20130115453 A1) in view of Guo-zheng Ma et al. (CN 105977461 A – machine translation provided in this Office Action) as applied to claims 11 and 26 above, and further in view of Changzhou Yuan et al. (Nanotechnology 27 (2016) 045403 – cited in IDS filed on 09/16/2020).
Regarding claim 10, modified Fan further discloses the core-shell nanoparticles of claim 1, but does not teach wherein the elemental sulfur comprises sulfur nanocrystals.
	Yuan teaches hierarchical sulfur-impregnated hydrogenated TiO2 nanocrystals (see abstract). Yuan teaches that the sulfur impregnated nanoparticles improve carrier density when incorporated into batteries (see introduction).  Therefore, it would be obvious to one or ordinary skill in the art to apply the nanoparticles of Yuan in the system of Fan, in order to improve carrier density.
Claims 13-15, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hongjin Fan et al. (US 20130115453 A1) in view of Guo-zheng Ma et al. (CN 105977461 A – machine translation provided in this Office Action) as applied to claims 11 and 26 above, and further in view of Guo-dong Qian et al. (CN 104241604 A – machine translation provided in this Office Action).
Regarding claim 13, modified Fan further discloses the nanocomposite material of claim 11, but does not teach wherein the first conductive nanomaterial is a conductive nanocarbon nano-wire, nano-sheet, nano-belt, or a combination thereof.   
Fan does teach carbon may also be incorporated in the electrodes to further enhance the performances of the electrodes of various embodiments ([0071]), without specifying the carbon.
Qian teaches a battery that comprises of an electrode material of core-shell structure. In particular, the core-shell structure has a binder, conductive agent, and titanium dioxide as the shell, which can reduce the dissolution of the metal element during the battery cycle ([0023]). Qian discloses the conductive agent can be carbon nanotubes ([0020]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first conductive nanomaterial of Fan with the carbon nanotubes of Qian, in order to further enhance the performances of the electrodes as taught by Fan. 
Regarding claim 14, modified Fan discloses the nanocomposite material of claim 11, but does not teach wherein the first conductive nanomaterial is a reduced graphene oxide nanosheet or a graphene nanosheet of a lateral size of about 50 nm to about 500 nm, or 100 nm to about 200 nm.
Fan does teach carbon may also be incorporated in the electrodes to further enhance the performances of the electrodes of various embodiments ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize size of the first conductive nanomaterial of Fan within routine conditions, in order to optimize the performances of the electrodes as taught by Fan.  MPEP §2144.05.
Regarding claim 15, modified Fan discloses the nanocomposite material of claim 11, but does note teach wherein a weight ratio of the first conductive nanomaterial to the nanoparticles excluding sulfur is about 1:1 to about 1:10, or about 1:2 to about 1:4 and/or wherein a weight ratio of sulfur to the nanocomposite material excluding sulfur is about 10:1 to about 1:2, or about 3:1 to about 1:1.
Fan does teach carbon may also be incorporated in the electrodes to further enhance the performances of the electrodes of various embodiments ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize weight ratio of the first conductive nanomaterial to the nanoparticles of Fan within routine conditions, in order to optimize the performances of the electrodes as taught by Fan.  MPEP §2144.05.
Regarding claim 27, modified Fan discloses the electrode material of claim 26, but does not teach further comprising a second conductive material, a binder, or one or more additives.
Fan does teach carbon may also be incorporated in the electrodes to further enhance the performances of the electrodes of various embodiments ([0071]).
Qian teaches a battery that comprises of an electrode material of core-shell structure. In particular, the core-shell structure has a binder, conductive agent, and titanium dioxide as the shell, which can reduce the dissolution of the metal element during the battery cycle ([0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conductive nanomaterial of Fan by adding a conductive material and a binder of Qian, in order to further enhance the performances of the electrodes as taught by Fan. 
Regarding claim 28,  modified Fan discloses the electrode material of claim 27, wherein Qian teaches the second conductive material is selected from the group consisting of carbon Ketjen™ acetylene black, carbon fibers (such as carbon nanofibers or VGCF), carbon nanotubes, and a combination of at least two of these ([0020]) or wherein Qian teaches the binder material is selected from the group consisting of a polymeric binder of the polyether type, a fluoropolymer, a water-soluble binder, and a combination thereof ([0019] regarding polyvinylidene fluoride, PVDF).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hongjin Fan et al. (US 20130115453 A1) in view of Guo-zheng Ma et al. (CN 105977461 A – machine translation provided in this Office Action) and Guo-dong Qian et al. (CN 104241604 A – machine translation provided in this Office Action) as applied to claim 28 above, and further in view of Changzhou Yuan et al. (Nanotechnology 27 (2016) 045403 – cited in IDS filed on 09/16/2020).
Regarding claim 30,  modified Fan discloses the electrode material of claim 28, wherein the polyether type polymer binder is a linear, branched, or crosslinked polymer based on polyethylene oxide (PEO), poly(propylene oxide) (PPO) or a mixture of the two (or an EO/PO copolymer), or comprises crosslinkable units or wherein the water-soluble binder is SBR (styrene-butadiene rubber), NBR (acrylonitrile-butadiene rubber), HNBR (hydrogenated NBR), or CHR (epichlorohydrin rubber) acrylate), or comprising CMC (carboxymethylcellulose).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728